14 So. 3d 268 (2009)
Alvaro PUIG, Appellant,
v.
ALL MOTORS, INC., Appellee.
No. 3D08-2676.
District Court of Appeal of Florida, Third District.
July 29, 2009.
James M. Loren, for appellant.
Nathan & Hauser and Martin L. Nathan, Miami, for appellee.
Before WELLS, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Aztec Med. Servs., Inc. v. Burger, 792 So. 2d 617 (Fla. 4th DCA 2001) (holding that claims under Florida's Deceptive and Unfair Trade Practices Act (FDUTPA) are arbitrable); cf. Hialeah Auto., LLC v. Basulto, 34 Fla. L. Weekly D248, D250, ___ So.3d ___, ___, 2009 WL 187584 (Fla. 3d DCA Jan. 28, 2009) (concluding that claims for declaratory or injunctive relief were not arbitrable where arbitration clause contained provision that arbitration award "shall be issued without a written opinion").